DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed December 02, 2021, claims 1, 3-6 and 15 have been amended and claim 14 has been cancelled. Claims 1 through 13, 15 and 16 are currently pending.

Response to Arguments
Applicant's arguments filed November 02, 2021 have been fully considered but they are only partially persuasive.
The amendments to claims 1, 4 and 5 have overcome the 112(b) and 103 rejections for the reasons discussed in the previous Office Action and as argued by applicant. As argued by applicant claims 1 and 4 are allowed since they have been amended to include previously indicated allowable subject matter. Furthermore, claim 5 comprises allowable subject matter because Neyer does not fairly teach or suggest that the polymer forms/work pieces were fiber-bundled-based preforms comprising aligned fibers and resin.  However, claim 5 is objected to because the first line of the last paragraph of the claim discloses “first fiber-bundle-base preform” instead of “first fiber-bundle-based preform”.
However, applicant’s arguments concerning the rejection of claims 15 and 16 are not persuasive because the claims do not require molding a part from only the single polymer form. Instead the claims as currently presented just require that the first polymer formed is used in 

Claim Objections
Claims 5-13 are objected to because of the following informalities: in the first line of the last paragraph of claim 5 “first fiber-bundle-base preform” is disclosed instead of “first fiber-bundle-based preform”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neyer et al (U.S. Patent # 6,838,156) in view of Brackett et al (U.S. Patent # 4,999,069).
	In the case of claims 15 and 16, Neyer teaches a method comprising exposing a first region of a first polymer form/work piece 2 to a first scission-causing stressor in the form of high-energy radiation to form a first amount of scission in the form of a marginal zone R. Neyer teaches that the marginal zone R had a lower molecular weight, and therefore lower average molecular weight, than a second/unmodified region of the work piece and that a first parameter/intensity and duration of the stressor/radiation was controlled to lower the molecular weight of the marginal region thereby lowering the glass transition temperature of the region to a desired amount. (Abstract and Column 2 Lines 9-23)
	Neyer further teaches having applied the same exposing process applied to the first polymer form/work piece 2 to a first region of a second polymer form/work piece 3 and having further applied heat to the first and second polymer forms/work pieces 2 and 3 in order to bond the first regions of forms 2 and 3 at modified layer R and R’, which comprised the relatively lower molecular-weight polymers, wherein the heat was applied at a temperature above the melt temperature/glass transition temperature of the modified layers but below the melt temperature/glass transition temperature of the unmodified regions of the forms/work pieces (Abstract and Column 3 Lines 55-60 and Column 4 Lines 22-57). Furthermore, Neyer teaches 
	Neyer does not teach having placed the treated work piece in a mold cavity and applying heat and pressure while in the mold cavity.
	Brackett teaches a process for forming a fluidic module from two pieces of plastic material which are heat bonded at an interface between the two pieces (Abstract and Column 1 Liens 11-24). Brackett teaches that the boding was conducted by placing the two pieces in a mold cavity in the form of a fixture 18 having a hollow block 20 wherein once the pieces are in the hollow block/cavity 20 heat and pressure are applied (Column 6 Lines 1-13 and 40-55 and Figure 3).
	Based on the teachings of Brackett, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have placed the treated work pieces of Neyer into a mold cavity and applying heat and pressure while in the cavity because this was a known process in the art for heat bonding two pieces of plastic to form a molded fluidic article.

Allowable Subject Matter
Claims 1-4 are allowed.
Claims 5-13 are allowable over the prior art but are objected to for minor informalities.
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1 and 4 are allowable for the reasons discussed in the previous Office Action as both claims have been amended to include previously indicated allowable subject matter. .

Conclusion
	Claims 15 and 16 have been rejected and claims 5 through 13 have been objected to. Claims 1 through 4 have been allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712